Smith, J. (dissenting).
In several recent cases involving alleged sexual abuse of children, I expressed in dissenting opinions my view that the convictions should be upheld, in part because of strong evidence of the defendants’ guilt (see People v Rosario, 17 NY3d 501, 515 [2011, Smith, J., dissenting]; People v Fisher, 18 NY3d 964, 967 [2012, Smith, J., dissenting]; People v Kelley, 19 NY3d 887, 890 [2012, Smith, J., dissenting]). In this case, I have the opposite problem. I believe that the majority is erroneously affirming a conviction in a case where the defendant may be innocent. I join Judge Pigott’s dissent, and write separately to elaborate on his observation that “[t]he evidence of defendant’s guilt was far from overwhelming” (dissenting op of Pigott, J. at 1054).
*1055This case does not, as many cases involving sexual abuse within a family do, involve a long and intimate relationship, a careful grooming of the child victim, and a pact of secrecy between the victim and her abuser. The older complainant here made an accusation of abuse against a father she had not lived with for many years. She made the accusation, she admitted, as a way of thwarting defendant’s threat to send her to a place referred to in the record as “brat camp” or “the Villa”— evidently an institution for adolescents with behavior problems.
The older complainant asserted, in substance, that on three occasions defendant attacked her sexually without warning. On two of the occasions, his alleged conduct in doing so seems to have been almost insanely risky: It took place in a room where several other people were asleep. The record shows that, as defendant well knew, the older complainant was not a meek or submissive child. What made him think she would not cry out, and awaken the others?
The older complainant’s testimony contains another significant improbability: Defendant testified that he did indeed intend to send his daughter to “the Villa,” and she testified that she “knew” he really would send her there. But what abuser in his right mind would send his victim to a place where he would lose access to her, where she would know she was safe from him, and where she would be encouraged to tell counselors about anything that was bothering her?
The older complainant was, the record makes clear, a seriously troubled girl—with troubles not, so far as the record shows, of defendant’s making. She acknowledged that she had punched in the face a schoolmate who had insulted her, and that she had written a letter saying “that I hated my teachers and I was gonna burn down the school.” She had twice run away from the home where she lived with her mother and stepfather, and had called Child Protective Services to complain about her stepfather, who, she said, had beaten her up and put a pillow over her face. The record provides no basis for judging whether her charges against her stepfather were true or false; either way, they are more evidence that her life was a turbulent one.
I acknowledge that one fact in the record—the accusation of defendant by his younger daughter, made soon after the older complainant accused him—adds significant strength to the People’s case (though it would not be unprecedented for a young girl to imitate or join her older sister’s bad behavior). More *1056fundamentally, of course I acknowledge that it is not our job to decide defendant’s guilt or innocence. Doubts about the evidence of his guilt are relevant here only as they illuminate the ruling that the trial court made under the Rape Shield Law. I think that ruling was incorrect, for the reasons Judge Pigott explains; but I admit that, if it was a correct ruling, we must affirm the conviction, whether we think defendant innocent or guilty.
Nevertheless I am disturbed—more disturbed in this way than I have been by any case since People v Calabria (3 NY3d 80 [2004]). In Calabria, Judge Rosenblatt, who voted to uphold the defendant’s conviction, remarked in a concurring opinion:
“[T]his is a particularly disquieting case, one that calls for a new and fastidious layer of review. If on further investigation the District Attorney shares these concerns, he has the power and, I am confident, the motivation, to take whatever steps are appropriate to do justice” (id. at 84).
I make a like suggestion now to the Monroe County District Attorney.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read and Jones concur; Judge Pigott dissents and votes to reverse in an opinion in which Judge Smith concurs; Judge Smith in a separate dissenting opinion.
Order affirmed in a memorandum.